DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 11/3/2021. As directed by the amendment, claims 2, 9 and 17 were canceled, claim 19 was amended, and claims 20-23 were added. Thus, claims 1, 3-8, 10-16 and 18-23 are pending for this application.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4-8, 10, 12-16, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 20140277252 A1) in view of Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450.
Regarding claim 1, Hyde discloses a collar (see Figure 5: 70, collar assembly) for the treatment of sleep apnea comprising: 
a first end (see annotated Figure 5 below) having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), 
a second end (see annotated Figure 5 below)  having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient near the base of the neck (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Figure 5 below), the body having an inner wall (96, vacuum surface) for defining a chamber about the neck of the patient (see Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11) 

Hyde is silent to the first extending over the jaw of the patient. However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the jaw of the patient (see Figure 18: the checked collar goes over the device and around the user’s neck, including extending over the jaw). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient, particularly before the negative pressure is applied.

    PNG
    media_image1.png
    314
    520
    media_image1.png
    Greyscale


Regarding claim 4, the modified Hyde discloses the body (see annotated Hyde Figure 5 above) comprises an outer wall of a first material (see annotated Hyde Figure 5 above; wall facing exterior is the outer wall, Hyde also discloses collar is made to be partially or fully flexible; see [0062]), and the inner wall is made of a second material that is relatively more rigid than the first material to maintain the chamber (Hyde: inner layers include inner wall 96 and also sealing surface 94; both of which can be rigid or semi rigid; see [0129]-[0130], the inner walls being rigid would be more rigid than the first flexible material).
Regarding claim 5, the modified Hyde discloses the first end is configured to push open the soft palate by limiting movement of the jaw of the patient (Hyde: because the first end creates an airtight seal around the patient’s jaw in order to apply negative pressure, it would limit movement of the jaw; [0062], lines 4-7).
Regarding claim 6, the modified Hyde discloses the body includes a back portion having a line of separation allowing the collar to be removed from or applied to the neck of a patient (see Hyde Figure 5: back portion of the collar includes Velcro fasteners 78 so the collar can be attached, removed, and adjusted. Where the two ends of the collar meet can be the line of 
Regarding claim 7, the modified Hyde discloses a valve (Hyde: 122, valve assembly) and a pressure sensor (Hyde: 126, pressure sensor assembly), the valve (Hyde: 122) adapted to allow release of pressure in the chamber (Hyde: valve assembly configured to direct one or more negative pressures to one or more respective pressure regions between the collar and neck; [0084], lines 6-9), wherein the pressure sensor is adapted to sense pressure in the air channel (Hyde: pressure sensor assembly provides an indication of the pressure in the pressure regions or in an air hose coupled to the pressure region; [0088], lines 1-8) and open the valve to prevent over-pressurization (Hyde: if pressure in a pressure region has exceeded a threshold pressure level, such as a safety threshold pressure level, then the controller can control the valve assembly 122 to maintain the pressure within the pressure region at or below the safety threshold pressure level; [0088], lines 17-24).
Regarding claim 8, the modified Hyde discloses a leak valve (Hyde: 204, outlet openings) coupled to the inner wall (Hyde: 96) and adapted to limit pressurization of the chamber (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).
Regarding claim 10, the modified Hyde has everything as claimed including the body (See annotated Hyde Figure 5 below), but is silent to a plurality of support structures in the form of rings, the rings being interrupted to define a line of separation to allow placement and removal of the collar on the neck of the patient. However, in a different embodiment, Hyde teaches the collar having a body with plurality of support structures in the form of rings (see Figure 16: 224, 
Regarding claim 12, the modified Hyde discloses a collar (Hyde: 70) further comprising a vacuum motor (Hyde: 116, motor assembly and 118, pump assembly) coupled to a second port of the air channel for applying a vacuum to the chamber (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4).
Regarding claim 13, Hyde discloses (Fig. 5) a method of treating a patient having a breathing disorder comprising: 
applying a collar to the patient’s neck (see Hyde Figure 4: patient is wearing a collar system 70); and 
applying a negative air pressure to the patient’s neck via the collar (Hyde: the system is configured to apply a negative pressure to one or more regions of the subject's neck 50, jaw 52, or throat 54; [0060], lines 5-8); 
wherein the collar comprises:
a first end (see annotated Hyde Figure 5 above) having a portion made of a soft, flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of a patient (Hyde: collar forms an airtight seal around the one or more 
a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of the patient near the base of the neck (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (Hyde: 202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11); 
such that the step of applying negative pressure comprises reducing the air pressure within the defined chamber (Hyde: by applying a negative pressure, it would reduce the air pressure within the chamber; [0060]); further wherein when the collar is worse by the patient, the first end and body are configured to prevent the jaw of the patient from dropping in the region of the neck, to thereby hold open the soft palate (Hyde: collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]). 
Hyde does not disclose the first end configured to extend over the jaw of the patient. 
However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient, particularly before the negative pressure is applied..
Regarding claim 14, the modified Hyde discloses the breathing disorder is obstructive sleep apnea (Hyde: system configured to treat obstructive sleep apnea; [0060], line 3). 
Regarding claim 15, the modified Hyde discloses the step of applying negative air pressure comprises coupling a vacuum pump to the collar (Hyde: see Figure 5: vacuum pump is part of component 74 that is secured to the collar; [0061]), and activating the vacuum pump (Hyde: treatment system is activated via power switch 100, which causes the pump assembly to start generating pressure; [0181], lines 1-5).
Regarding claim 16, the modified Hyde discloses the collar comprises a leak valve (Hyde: 204, outlet openings) coupled to the collar (see Hyde Figure 14: located on surface 96) which is adapted to limit the negative air pressure applied to the patient's neck (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).
Regarding claim 18, the modified Hyde discloses the first and second ends of the collar are configured such that the chamber is generally airtight to facilitate application of negative pressure to the neck of the patient (Hyde: (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), such that the step of applying negative air pressure causes 
Regarding claims 21 and 23, modified Hyde discloses the first and second ends of the collar provide hermetic seals (“hermetic” is conventionally defined as “airtight”, and as discussed above, the first and second ends provide for airtight sealing, see paragraph [0062], therefore the first and second ends provide hermetic seals).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad ‘450 as applied to claim 1 above, and further in view of Aarestad et al (US 20110066086 A1), hereinafter Aarestad ‘086.
Regarding claim 3, the modified Hyde has everything as claimed, including the body (see annotated Hyde Figure 5 above), but is silent to at least one of the first or second ends is made of silicone or a soft gel to facilitate patient comfort and a seal against the skin of the patient. 
However, Aarestad ‘086 teaches a device to maintain an obstruction free airway (see Figure 5) with a first end (501, membrane) made from silicone ([0075], lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hyde’s end to be made of silicone, as taught by Aarestad ‘086, in order to provide comfort to a patient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad as applied to claim 1 above, and further in view of Hoffrichter (US 7182082 B2).
Regarding claim 11, the modified Hyde has everything as claimed, including a system with the collar (Hyde: 70) and an external vacuum motor (Hyde: component 74 secured to the outside of the collar includes motor 116 and pump assembly 118) coupled to a second port of the air channel (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4). 
Hyde is silent to the vacuum motor being coupled by a tube. However, Hoffrichter teaches a collar (see Figure 1) with a vacuum pump motor (3, suction pump) coupled to the collar via a tube (2, suction tube). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s vacuum motor to be connected to the second port by a tube, as taught by Hoffrichter, in order to easily allow doctor or medical professional to control the pump. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 20140277252 A1), hereinafter Hyde ‘252 in view of Hyde et al (US 2017/0196760), hereinafter Hyde ‘760, and Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450.
Regarding claim 19, the modified Hyde ‘252 discloses a method of making a collar to prevent sleep apnea by: 
providing a flexible piece of material (72) configured to surround a user’s neck;
attaching Velcro fasteners (78) together at opposing ends of a flexible piece of material (paragraph [0066]), coupling a receptacle to the flexible material and coupling a power cord to the receptacle (paragraph [0067]),
wherein the collar (Hyde: 70) comprises 

a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of the patient near the base of the neck (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (Hyde: 202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11); 
wherein when the collar is worse by the patient, the first end and body are configured to prevent the jaw of the patient from dropping in the region of the neck, to thereby hold open the soft palate (Hyde: collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]).
Hyde ‘252 does not disclose the method of making includes obtaining one or more images of a region of the patient including the neck and making a collar for treating sleep apnea using the obtained images to construct a collar having an upper end to provide an airtight and 
However, Hyde ‘760 teaches (Fig. 30-32) a method of making a collar (comprising collar 440, strap assembly 424 and gasket assembly 422) comprising:
obtaining one or more images of a region of the patient including the neck (obtaining a 3D image or map of the subject’s neck, see paragraph [0259]) and 
making a collar for treating sleep apnea using the obtained images to construct a collar (“The 3D image or map can then be converted to a print file having a format suitable for a 3D printer, which can "print" the collar 440”, see paragraph [0259]. Other components, e.g. gasket assembly 422 and strap assembly 424, can be manufactured in similar manner, see paragraph [0259]) having an upper end to provide an airtight and comfortable seal at the upper neck of the patient (upper portion of gasket assembly 422, which forms an airtight seal, see paragraph [0249]) and a lower end to provide an airtight and comfortable seal at the base of the neck of the patient (lower portion of gasket assembly 422, which forms an airtight seal, see paragraph [0249]), with an intermediate section (440) therebetween defining a chamber for applying negative pressure to the patient's anterior neck (section 440 has a rear side in contact with neck that includes openings 454 to create a volume of negative pressure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of making collar of Hyde ‘252 to include the steps of obtaining one or more images of a region of the patient including the neck and making a collar for treating sleep apnea using the obtained images to construct a collar having an upper end to provide an airtight and comfortable seal at the upper neck of the patient 
Hyde ‘252 is silent to the first end extending over the jaw of the patient, the first end adapted to form a seal about the chin of the patient. However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the jaw of the patient (see Figure 18: the checked collar goes over the device and around the user’s neck, including extending over the jaw) the first end adapted to form a seal about the chin of the patient (see Fig. 18 and 21). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, the first end adapted to form a seal about the chin of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient.

Claims 1, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde ‘252 in view of Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450.
  Regarding claim 1, Hyde ‘252 discloses a collar (see Figure 5: 70, collar assembly) for the treatment of sleep apnea comprising: 
a first end (see annotated Figure 5 below) having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient (collar forms an airtight seal around the one or more 
a second end (see annotated Figure 5 below)  having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient near the base of the neck (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Figure 5 below), the body having an inner wall (96, vacuum surface) for defining a chamber about the neck of the patient (see Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (204, outlet openings also include necessary hoses and couplings; [0132]) 
wherein when the collar is worn by the patient, the first end and the body are configured to prevent the jaw of the patient from dropping down in the region of the neck, to thereby hold open the soft palate (collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]). 
Hyde ‘252 is silent to the first extending over the jaw of the patient. However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the jaw of the patient (see Figure 18: the checked collar goes over the device and around the user’s neck, including extending over the jaw). 


    PNG
    media_image1.png
    314
    520
    media_image1.png
    Greyscale

	The modified Hyde ‘252 further discloses the first and second ends are configured such that the chamber is generally airtight to facilitate application of negative pressure to the neck of the patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7)  to pull soft tissue away from the center of the throat, allowing the patient to breathe ((applying the negative pressure to the patient’s throat region can position tissues of the subject in order to maintain an open airway; [0059], lines 9-14)), and the first end is adapted to form a seal about the chin of the patient (see Aarestad Figure 18).	
Regarding claim 13, Hyde ‘252 discloses (Fig. 5) a method of treating a patient having a breathing disorder comprising: 

applying a negative air pressure to the patient’s neck via the collar (Hyde: the system is configured to apply a negative pressure to one or more regions of the subject's neck 50, jaw 52, or throat 54; [0060], lines 5-8); 
wherein the collar comprises:
a first end (see annotated Hyde ‘252 Figure 5 above) having a portion made of a soft, flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of a patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), 
a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of the patient near the base of the neck (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (Hyde: 204, outlet openings also include necessary hoses and couplings; [0132]); 
such that the step of applying negative pressure comprises reducing the air pressure within the defined chamber (Hyde: by applying a negative pressure, it would reduce the air 
Hyde ‘252 does not disclose the first end configured to extend over the jaw of the patient. 
However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the jaw of the patient (see Figure 18: the checked collar goes over the device and around the user’s neck, including extending over the jaw). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde ‘252’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient, particularly before the negative pressure is applied..
Regarding claim 20, modified Hyde ‘252 discloses wherein the collar further comprises an inflow valve (valve associated with openings 202, see paragraph [0131]) located away from the first port (openings 202 located away from openings 204 as shown in Fig. 14), and the method further comprises allowing controlled air flow into the chamber while a pump applies the negative pressure via the first port to draw air out of the chamber (paragraph [0133]).
Regarding claim 22, modified Hyde ‘252 discloses wherein the collar further comprises an inflow valve (valve associated with openings 202, see paragraph [0131]) located away from the first port (openings 202 located away from openings 204 as shown in Fig. 14), the inflow .

Response to Arguments
Applicant’s arguments filed 11/3/2021 have been fully considered.
Regarding rejection of claims 1 and 13, applicant argued “the first end of the collar assembly is described as flexible in this passage, but is not described as forming a seal as recited. Indeed, several materials (cloth, metal) listed for the collar do not appear to be suitable to forming a seal against the patient skin. Instead, in Hyde, the collar forms a seal using the internal structure visible in Fig. 5 at 94” (page 8 paragraph 1 Remarks) and “as can been seen in Figure 5 of Hyde, the seal structure is a much smaller region located down, on the neck, rather than actually being formed by the first end of the device” (page 8 paragraph 2 Remarks).
The Examiner respectfully disagrees.
While applicant recites the materials “cloth, metal” as evidence that the collar is not suitable for forming a seal, applicant is reminded that paragraph [0062] recites that the material may also include “foam” or “plastic”, and one of ordinary skill in the art would recognize that each of these materials are capable of forming a seal. Additionally, paragraph [0062] recites “straps, snaps, buttons or Velcro strips that are configured to secure the collar to the subject’s neck 50 such that the collar forms an airtight seal around the one or more regions of the subject’s neck, jaw 
Regarding claims 1 and 13, Applicant further argued “Aarestad ‘450 notes with respect to an apparatus for sleep apnea treatment, that a peripheral seal at the top/bottom of the collar is not desirable” (page 8 paragraph 3 Remarks) and cites paragraphs [0056]-[0058] of Aarestad ‘450 as evidence. 
The Examiner respectfully disagrees.
It appears applicant and examiner have different interpretation of the limitation “form a seal about the chin of the patient”. Specifically, it appears applicant has interpreted to limitation to mean that the first end forms an “air-tight seal”, since applicant argues that the fact that Aarestad discloses a venting layer prevents sealing function, while the examiner has interpreted the limitation under the conventional definition of “seal”, which is “something that secures” (see Merriam-Webster). In this case, Aarestad ‘450 discloses “sealing” about the chin at the first end in that the apparatus is “secured” about the chin through both the chin cup (shown in Fig. 19) and the surrounding fabric layers (“secured” in that the apparatus remains in place during use). The fact that the material of Aarestad ‘450 is not air-tight does not mean that the material of Aarestad ‘450 is incapable of being a “seal” (not all “seals” are air-tight seals). 
Finally, it is worth noting that the fact that the first end of Hyde ‘252 forms an air-tight seal while the seal about the chin of first end of Aarestad ‘450 is not air-tight does not prevent combination of the references, as Aarestad ‘450 is used merely to teach positioning of the first end as opposed to a seal itself (e.g. Hyde ‘252 already discloses sealing about a jaw, see paragraph [0062], but is unclear whether “jaw” includes sealing “about the chin” or not).  
Examiner suggests Applicant to amend the limitation such that the “seal” about the chin is an “airtight 
Applicant’s arguments regarding rejection of claim 19 have been considered but are not persuasive for the reasons discussed above with regard to claims 1 and 13.
Applicant’s anticipatory anticipatory arguments against rejection of new claims 20-23 on page 10 paragraphs 2-3 have been considered but are moot due to a different interpretation of the claims and different use of the references in rejection of the claims (see full rejection above).
Applicant’s arguments regarding allowability of the dependent claims have been fully considered but are moot due to rejection of all independent claims.
  
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785      

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785